Exhibit 10.6
FIRST PLACE FINANCIAL CORP.
CHANGE IN CONTROL SEVERANCE AGREEMENT
     This Agreement is made effective as of                     , and is entered
into by and among FIRST PLACE FINANCIAL CORP. (the “Holding Company”), a
corporation organized under the laws of the State of Delaware, with its
principal office at 185 East Market Street, Warren, Ohio 44481, and
                                         (“Executive”). The term “Bank” refers
to First Place Bank, a wholly owned subsidiary of the Holding Company or any
successor thereto.
     The Holding Company and Executive are parties to a Change in Control
Agreement dated                                         . The Holding Company
and Executive have agreed to terminate that agreement and replace that agreement
with this Change in Control Severance Agreement (“Agreement”).
     The parties agree as follows:
1. Term of Agreement. The initial term of this Agreement shall continue in
effect for two (2) full years from the above effective date.
2. Extension of Term. Commencing on the effective date of this Agreement, the
term of this Agreement shall be extended one day each day until such time as the
Board of Directors of the Holding Company (“Board”) or Executive elects not to
extend the term of the Agreement by giving written notice, in which case the
term shall be fixed and shall end on the second anniversary of the date of such
written notice.
3. Change in Control followed by Termination of Employment. Upon occurrence of a
Change in Control of the Holding Company followed by termination of Executive’s
employment with the Holding Company or the Bank within two (2) years following
the Effective Date of the change in control, the provisions of Section 5 shall
apply unless such termination is because of death, disability, retirement, or
Termination for Cause. Upon the occurrence of a Change in Control, Executive may
elect to terminate his or her employment in the event that Executive suffers any
of the following within two (2) years following the Effective Date of the change
in control: (i) any material demotion, loss of title, office, or significant
authority or responsibility, (ii) any material reduction in annual compensation
or benefits, (iii) relocation of Executive’s principal office if the relocation
increases Executive’s one-way travel distance to the office by more than 50
miles, (iv) failure by the Holding Company to obtain satisfactory agreement from
any successor to assume the obligations and liabilities of this Agreement. Such
election by Executive to terminate the employment shall be deemed an involuntary
termination provided that (i) Executive provides notice to the Holding Company
of the existence of one of the conditions described above within ninety (90)
days of the initial existence of the condition, and the Holding Company shall be
provided with a period of thirty (30) days during which it may remedy the
condition and not pay the payments or continue the insurance coverage as set
forth below, and (ii) the date of termination is within two (2) years of the
initial existence of the condition.

- Page 1 -



--------------------------------------------------------------------------------



 



4. Definitions.
     (a) Change in Control. A “Change in Control” of the Holding Company or the
Bank shall mean an event of a nature that: (i) would be required to be reported
in response to Item 1 of the Current Report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”); or (ii) results in a Change in Control of
the Bank or the Holding company within the meaning of the Home Owners’ Loan Act
of 1933, as amended, the Federal Deposit Insurance Act, or rules and regulations
of the Office of Thrift Supervision (“OTS”) (or its predecessor agency), as in
effect on the date of this Agreement (provided, that in applying the definition
of change in control as set forth under the Rules and Regulations of the OTS,
the Board shall substitute its judgment for that of the OTS); or (iii) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (a) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of voting securities of the
Bank or the Holding Company representing 50% or more of the Bank’s or the
Holding Company’s outstanding voting securities or right to acquire such
securities except for any voting securities of the Bank purchased by the Holding
Company and any voting securities purchased by any employee benefit plan of the
Bank or the Holding Company or its subsidiaries; or (b) individuals who
constitute the Board on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Holding company’s stockholders
was approved by a Nominating Committee solely composed of members which are
Incumbent Board members, shall be, for purposes of this clause (b), considered
as though he were a member of the Incumbent Board; or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Holding Company or similar transaction occurs or is
effectuated in which the Bank or Holding Company is not the resulting entity.
Notwithstanding the foregoing, “Change in Control” shall not include a
transaction in which First Place Bank merges with and into another savings
association or bank that is also a wholly owned subsidiary of First Place
Financial Corp. and the following conditions are met: (i) the name of the
surviving entity is First Place Bank or is changed to First Place Bank upon the
closing of the merger; (ii) the headquarters of the surviving entity is located
in, or relocated to, Warren, Ohio; (iii) the individuals constituting the board
of directors of First Place Bank before the transaction are elected to be the
members of the board of directors of the surviving entity; (iv) Executive is
elected to a senior officer position with the surviving entity, and such
position and the corresponding title are the same as or equivalent to the
position and title held by the Executive immediately prior to the transaction;
and (v) the surviving entity continues to be bound by all of the terms and
conditions of this Change in Control Severance Agreement or the surviving entity
and Executive enter into a new Change in Control Severance Agreement with
substantially the same terms and conditions as this Agreement.
     (b) Termination for Cause. “Termination for Cause” shall mean termination
because of Executive’s personal dishonesty, incompetence, willful misconduct,
conduct damaging the reputation of the Holding Company or the Bank, any breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any final cease and desist order, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses), or material breach of any provision of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
Terminated for

- Page 2 -



--------------------------------------------------------------------------------



 



Cause unless and until there shall have been delivered to him a Notice of
Termination which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the members of the Board at a
meeting of the Board called and held for that purpose, finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail. Upon
determination by the Board, the Holding Company’s obligation to pay Executive
through the Date of Termination may be subject to offset depending on the facts
and circumstances constituting Cause. Executive shall not have the right to
receive compensation or other benefits for any period after the Date of
Termination for Cause. During the period beginning on the date of the Notice of
Termination for Cause pursuant to Section 6 hereof through the Date of
Termination for Cause, stock options and related limited rights granted to
Executive under any stock option plan shall not be exercisable nor shall any
unvested awards granted to Executive under any stock benefit plan of the Bank,
the Holding Company, or any subsidiary or affiliate thereof, vest. At the Date
of Termination for Cause, such stock options and related limited rights and such
unvested awards shall become null and void and shall not be exercisable by or
delivered to Executive at any time subsequent to such Date of Termination for
Cause.
5. Termination Benefits. Upon the occurrence of a Change in Control, followed by
termination of the Executive’s employment within two (2) years following the
Effective Date of the change in control due to (i) Executive’s election to
terminate the employment pursuant to the second sentence of Section 3 above, or
(ii) Executive’s dismissal by the Holding Company or the Bank, the Holding
Company shall be obligated to Executive as follows:
     (a) Sum Payable. The Holding Company shall pay Executive, or in the event
of his subsequent death, his beneficiary or beneficiaries, or his estate, as the
case may be, a sum equal to two (2) times Executive’s average annual
compensation for the five most recent taxable years that Executive has been
employed by the Holding Company or Bank, or such lesser number of years in the
event that Executive shall have been employed by the Holding Company or Bank for
less than five years. Such average annual compensation shall include base
salary, commissions, bonuses, any other cash compensation, contributions or
accruals on behalf of Executive to any pension and/or profit sharing plan,
director or committee fees and fringe benefits paid or to be paid to the
Executive in any such year. Such payment shall be made (i) not later than the
second payroll pay date following Executive’s Date of Termination, or (ii) on
the first payroll pay date following the date that is six (6) months after the
Date of Termination if, on the date of termination, Executive is a Specified
Employee as defined in Internal Revenue Code § 409A, and such code section and
the associated regulations so require.
     (b) Life and Medical Insurance Coverage. For a period of twenty-four months
from the Date of Termination, the Holding Company shall cause to be continued
for Executive life and medical insurance coverage substantially equivalent to
the coverage maintained by the Holding Company or the Bank for Executive prior
to his termination, except to the extent such coverage may be changed in its
application to all Holding Company or Bank employees on a nondiscriminatory
basis, and provided that Executive shall continue to contribute to the cost of
the coverage, i.e., the cost of premiums, copays, and deductibles, at the same
rate as the Holding Company’s or Bank’s then current employees.
     (c) Section 280G. Notwithstanding the preceding paragraphs of this
Section 5, in the event that: (i) the aggregate payments or benefits to be made
or afforded to Executive, which are deemed to be parachute payments as defined
in Section 280G of the Internal Revenue Code of

- Page 3 -



--------------------------------------------------------------------------------



 



1986, as amended (the “Code”) or any successor thereof, (the “Termination
Benefits”) would be deemed to include an “excess parachute payment” under
Section 280G of the Code; and (ii) if such Termination Benefits were reduced to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive’s “base amount,”
as determined in accordance with said Section 280G and the Non-Triggering Amount
less the product of the marginal rate of any applicable state and federal income
tax and the Non-Triggering Amount would be greater than the aggregate value of
the Termination Benefits (without such reduction) minus (i) the amount of tax
required to be paid by the Executive thereon by Section 4999 of the Code and
further minus (ii) the product of the Termination Benefits and the marginal rate
of any applicable state and federal income tax, then the Termination Benefits
shall be reduced to the Non-Triggering Amount. The allocation of the reduction
among the Termination Benefits shall be determined by the Executive.
6. Notice of Termination.
     (a) Form. Any purported termination by the Holding Company or by Executive
in connection with a Change in Control shall be communicated by a written
“Notice of Termination” which shall include the specific termination provision
in this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
     (b) Date of Termination. “Date of Termination” shall mean the date
specified in the Notice of Termination (which, in the instance of Termination
for Cause, shall not be less than thirty (30) days from the date such Notice of
Termination is given); provided, however, that if a dispute regarding the
Executive’s termination exists, the “Date of Termination” shall be determined in
accordance with Section 6(C) of this Agreement.
     (c) Dispute. If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the occurrence of
a Change in Control and voluntary termination by the Executive in which case the
Date of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute in connection with a Change in
Control, in the event that the Executive is terminated for reasons other than
Termination for Cause, the Holding Company will continue to pay Executive the
payments and benefits due under this Agreement in effect when the notice giving
rise to the dispute was given (including, but not limited to, Executive’s
current annual salary) and continue Executive as a participant in all
compensation, benefit, and insurance plans in which Executive was participating
when the notice of dispute was given, until the earlier of: (1) the resolution
of the dispute in accordance with this Agreement; or (2) the expiration of the
remaining term of this Agreement. Amounts paid under this Section 6(c) shall be
credited against amounts due under this Agreement. In the event of a binding
arbitration award or final court judgment, order, or decree finding that
Executive was not entitled to such payments, Executive shall refund to the Bank
the amounts paid under this Section 6 (c).

- Page 4 -



--------------------------------------------------------------------------------



 



7. Source of Payments. All payments provided in this Agreement shall be paid in
cash or check from the general funds of the Holding Company.
8. Effect on Prior Agreements and Existing Benefit Plans. This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior change in control agreement or change in control severance agreement
between the Holding Company and Executive. No provision of this Agreement shall
be interpreted to mean that Executive is subject to receiving fewer benefits
than those available to him without reference to this Agreement. Nothing in this
Agreement shall confer upon Executive the right to continue in the employ of the
Holding Company or its subsidiaries or affiliates or shall impose on the Holding
Company or its subsidiaries or affiliates any obligation to employ or retain
Executive in its or their employ for any period.
9. No Attachment or Assignment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation, or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to affect any such action shall
be null, void, and of no effect.
10. Successors. This Agreement shall be binding upon, and inure to the benefit
of, Executive, the Holding Company, and their respective successors and assigns.
11. Modification and Waiver. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto. No term or
condition of this Agreement shall be deemed to have been waived, nor shall there
be any estoppel against the enforcement of any provision of this Agreement,
except by written instrument of the party charged with such waiver or estoppel.
No such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.
12. Effect of Action Under Bank Agreement. Notwithstanding any provision herein
to the contrary, to the extent that payments and benefits are paid to or
received by Executive under any change in control severance agreement between
Executive and the Bank, the amount of such payments and benefits paid by the
Bank will be subtracted from any amount due simultaneously to Executive under
similar provisions of this Agreement.
13. Severability. If, for any reason, any provision of this Agreement, or any
part of any provision, is held invalid, such invalidity shall not affect any
other provision of this Agreement or any part of such provision not held so
invalid, and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
14. Headings for Reference Only. The headings of sections and paragraphs herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement. In
addition, references to the masculine shall apply equally to the feminine.
15. Governing Law. The validity, interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Delaware.

- Page 5 -



--------------------------------------------------------------------------------



 



16. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the location of the Holding Company’s main office, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that Executive shall be entitled to seek
specific performance of his right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.
17. Payment of Costs and Legal Fees. All reasonable costs and legal fees paid or
incurred by Executive pursuant to any dispute or question of interpretation
relating to this Agreement shall be paid or reimbursed by the Holding Company if
Executive is determined to be the prevailing party in a legal judgment,
arbitration award, or settlement agreement.
18. Indemnification. The Holding Company shall provide Executive (including his
heirs, executors and administrators) with coverage under a standard directors’
and officers’ liability insurance policy at its expense and shall indemnify
Executive (and his heirs, executors and administrators) to the fullest extent
permitted under Delaware law and as provided in the Holding Company’s
certificate of incorporation against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his having been a director
or officer of the Holding Company (whether or not he continues to be a director
or officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs, and
attorneys’ fees and the cost of reasonable settlements.
19. Successor to the Holding Company. The Holding Company shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation, or otherwise, to all or substantially all of the business or
assets of the Bank or the Holding Company, expressly and unconditionally to
assume and agree to perform the Holding Company’s obligations under this
Agreement, in the same manner and to the same extent that the Holding Company
would be required to perform if no such succession or assignment had taken
place.

     
FIRST PLACE FINANCIAL CORP.
  EXECUTIVE
 
     
 
   
Steven R. Lewis,
   
President and Chief Executive Officer
   

- Page 6 -